

 S35 ENR: Black Hills National Cemetery Boundary Expansion Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 35IN THE SENATE OF THE UNITED STATESAN ACTTo transfer administrative jurisdiction over certain Bureau of Land Management land from the
			 Secretary of the Interior to the Secretary of Veterans Affairs for
 inclusion in the Black Hills National Cemetery, and for other purposes.1.Short titleThis Act may be cited as the Black Hills National Cemetery Boundary Expansion Act.2.DefinitionsIn this Act:(1)CemeteryThe term Cemetery means the Black Hills National Cemetery in Sturgis, South Dakota.(2)Federal landThe term Federal land means the approximately 200 acres of Bureau of Land Management land adjacent to the Cemetery, generally depicted as Proposed National Cemetery Expansion on the map entitled Proposed Expansion of Black Hills National Cemetery-South Dakota and dated June 16, 2016.(3)SecretaryThe term Secretary means the Secretary of the Interior.3.Transfer and withdrawal of Bureau of Land Management land for Cemetery use(a)Conduct of due diligence activities by the Secretary of Veterans Affairs(1)In generalBefore the transfer of administrative jurisdiction and withdrawal of the Federal land under subsections (b) and (c), respectively, and subject to paragraph (2), the Secretary of Veterans Affairs shall complete any appropriate environmental, cultural resource, and other due diligence activities on the Federal land that would enable the Secretary of Veterans Affairs to confirm that the Federal land is suitable for cemetery purposes.(2)Notice; Required coordinationThe Secretary of Veterans Affairs shall—(A)before conducting any due diligence activities under paragraph (1), notify the Secretary of the activities to be conducted;(B)as the Secretary of Veterans Affairs determines to be necessary in the conduct of the due diligence activities under paragraph (1), coordinate the activities with the Secretary; and(C)if the Secretary of Veterans Affairs determines, on completion of the due diligence activities under paragraph (1), that the Federal land is suitable for cemetery purposes, submit written notice of the determination to the Secretary.(b)Transfer of administrative jurisdiction(1)Transfer(A)In generalOn receipt by the Secretary of written notice of a determination that the Federal land is suitable for cemetery purposes under subsection (a)(2)(C), except as provided in subparagraph (B), and subject to valid existing rights, administrative jurisdiction over the Federal land is transferred from the Secretary to the Secretary of Veterans Affairs for use as a national cemetery in accordance with chapter 24 of title 38, United States Code.(B)ExclusionThe transfer of administrative jurisdiction over the Federal land under subparagraph (A) shall not include the land located within 100 feet of the center of the Centennial Trail, as generally depicted on the map entitled Proposed Expansion of Black Hills National Cemetery-South Dakota and dated June 16, 2016.(2)Legal descriptions(A)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall publish in the Federal Register a notice containing a legal description of the Federal land.(B)EffectA legal description published under subparagraph (A) shall have the same force and effect as if included in this Act, except that the Secretary may correct any clerical and typographical errors in the legal description.(C)AvailabilityCopies of the legal description published under subparagraph (A) shall be available for public inspection in the appropriate offices of—(i)the Bureau of Land Management; and(ii)the National Cemetery Administration.(D)CostsThe Secretary of Veterans Affairs shall reimburse the Secretary for the costs incurred by the Secretary in carrying out this paragraph, including the costs of any surveys and other reasonable costs.(c)WithdrawalOn receipt by the Secretary of written notice of a determination that the Federal land is suitable for cemetery purposes under subsection (a)(2)(C) and subject to valid existing rights, the Federal land—(1)is withdrawn from all forms of appropriation under the public land laws, including the mining laws, the mineral leasing laws, and the geothermal leasing laws; and(2)shall be treated as property as defined under section 102(9) of title 40, United States Code.(d)Boundary modificationThe boundary of the Cemetery is modified to include the Federal land.(e)Modification of public land orderPublic Land Order 2112, dated June 6, 1960 (25 Fed. Reg. 5243), is modified to exclude the Federal land.Speaker of the House of RepresentativesVice President of the United States and President of the Senate